—Order of disposition, Family Court, Bronx County (Richard Ross, J.), entered October 21, 1994, which adjudicated respondent a juvenile delinquent following a fact-finding determination that she committed acts which, if committed by an adult, would constitute the crimes of robbery in the third degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed her with the Division for Youth for a period of 6 to 18 months, unanimously affirmed, without costs.
Family Court’s findings of guilt are supported by legally sufficient evidence and are not against the weight of the evidence. This included the complainant’s uncontradicted and consistently maintained assertion that respondent held what appeared to be a sharp object to her throat, demanded, and then grabbed her beeper. The findings are also supported by the testimony that respondent had admitted that she intimidated the complainant into handing over the beeper.
The inconsistencies in the testimony pointed out by respondent raised issues of credibility for the fact finder whose determination is entitled to great weight on appeal (Matter of William J., 203 AD2d 144, 145). Concur—Rosenberger, J. P., Ellerin, Wallach and Tom, JJ.